Citation Nr: 1741560	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-24 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing or to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1948 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the issue certified to the Board was entitlement to a special home adaptation grant.  See VA Form 8, Certification of Appeal, dated in January 2016.  The Veteran, through his representative, has argued that the Board should also consider the issue of entitlement to specially adapted housing because "the Veteran's comments throughout the appeal period show that he has continuously claimed entitlement to the benefit due to his loss of 'locomotion'", and that such comments reflect an intention to seek specially adapted housing in addition to a special home adaptation grant.  See "Appellant's Brief" received in August 2017.  The Board notes that the Veteran initially submitted a claim for "special adaptive grant", see VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in June 2011, and that he has since submitted VA Forms 26-4555, Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant.  The Board agrees that the Veteran's actions and statements to VA throughout the appeal process reflect an intent to seek both specially adapted housing and a special home adaptation grant.  Furthermore, a veteran may be granted a special home adaptation grant only if he is not entitled to specially adapted housing.  See 38 C.F.R. § 3.309a(a) (2016).  Therefore, the issue of entitlement to a special home adaptation grant is intertwined with the issue of entitlement to specially adapted housing.  As such, the Board finds that the issue of entitlement to specially adapted housing is properly before the Board at this time as part of the Veteran's appeal even though it was not specifically certified to the Board.  The Board has accordingly recharacterized the issue on appeal as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities have resulted in permanent and total disability that is due to the loss or loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. § 3.809 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  In this decision, the Board grants entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran seeks entitlement to specially adapted housing or to a special home adaptation grant.  He asserts that he has essentially lost the use of his lower extremities because he must use a walker or wheelchair to get around due to his service-connected Meniere's disease.  See, e.g., correspondence from the Veteran received in February 2012.

The relevant regulations provide that a certificate of eligibility for assistance in acquiring specially adapted housing will be extended to a Veteran when the evidence establishes permanent and total service-connected disability due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 C.F.R. § 3.809.  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  The term "loss of use" of a hand or foot means that there is no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.; see also 38 C.F.R. § 4.63.

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).

The Veteran is currently service connected for Meniere's disease with intractable vertigo, postoperative with defective hearing, rated as 100 percent disabling; low back strain, rated as 40 percent disabling; and duodenal ulcer disease with hiatal hernia, rated as 20 percent disabling.  He has a combined rating of 100 percent.  He is also entitled to special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) and under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3).  The Veteran's schedular 100 percent rating has been in effect since September 12, 2012.  Prior to that, the Veteran was granted entitlement to a total disability rating based on individual unemployability from October 17, 1988.

The Veteran is considered permanently and totally disabled due to service-connected disabilities because his service-connected Meniere's disease is rated as 100 percent disabling and because he has a combined disability rating of 100 percent.  Therefore, the question remaining for consideration is whether the Veteran's service-connected disabilities cause the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

The relevant medical evidence of record includes a medical statement received in September 2012 indicating that the Veteran is unable to walk unaided because his Meniere's disease causes dizziness and disequilibrium, which lead to falls.  In February 2013, the Veteran was evaluated for a new, smaller motorized scooter.  The Veteran reported a history of dizziness with some falls due to Meniere's disease and osteoarthritis of the knees.  The evaluating physician offered to recommend the Veteran for a smaller standard wheelchair, but declined to recommend him for a motorized scooter because he was able to operate a standard wheelchair.  The February 2013 evaluation thus indicates that the Veteran requires the use of assistive devices, to include a wheelchair, for ambulation.  A March 2013 VA aid and attendance or housebound examination report indicates that the Veteran appeared at the examination in a wheelchair, and reported that he gets around his home mainly using a walker, but that he also uses a wheelchair.  He also reported that he has a difficult time standing or walking without holding onto something or using his walker due to balance issues.  The examiner noted that the Veteran constantly has dizziness, which affects his ability to ambulate.  The examiner opined that the Veteran has abnormal weight bearing and propulsion due to his Meniere's disease, and is unable to ambulate without a walker, motorized scooter, or regular wheelchair secondary to his dizziness.

After reviewing the evidence of record and resolving doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities manifest in the loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 C.F.R. §§ 3.102, 3.809.  Specifically, the competent medical evidence of record indicates that the Veteran's dizziness and other symptoms caused by his service-connected Meniere's disease significantly limit the functioning of his lower extremities in terms of propulsion and balance such that he has a loss of use of the lower extremities.  See 38 C.F.R. § 3.350(a)(2).  Furthermore, this loss of use of the bilateral lower extremities precludes locomotion because it necessitates the regular use of a walker or wheelchair.  See 38 C.F.R. § 3.809(c).

In view of the above, the Board finds that the criteria for entitlement to a certificate for assistance in acquiring specially adapted housing have been met, and the benefit must be granted.  In light of the grant of entitlement to a certificate of eligibility for specially adapted housing, the claim for entitlement to a special home adaptation grant is rendered moot, as that benefit is available only if a Veteran is not entitled to the more substantial benefit of a certificate of eligibility for assistance in acquiring specially adapted housing.  See 38 C.F.R. § 3.809a.


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


